                                                                                        :kyy..A
                                                                                              eq
                                                                                              TpA
                                                                                                t
                                                                                                j
                                                                                                N:v(
                                                                                                   l
                                                                                                   )
                                                                                                   lk
                                                                                                    :i,
                                                                                                      t
                                                                                                      gIAi
                                                                                                         h::t
                                                                                                            k$#
                                                                                           '
                                                                                                       Fll
                                                                                                         ab
                           IN TH E U NITED STATES DISTRIC T C O UR T
                          FO R TH E W ESTERN DISTR ICT O F V IR G IN IA                         K V!!3* 2218
                                                                                                           .

                                      R O AN O K E DIW SIO N                                BgJu
                                                                                               :
                                                                                                       D uu èLERK
                                                                                                       *
                                                                                                   E
    JA M E S W .CA R TER ,

           Petitioner,                                       Case N o.7:18cv00010

                                                             M EM O R AN D U M O PIN IO N

    H A R O LD CLA RK E,                                     By:H on.Jackson L.K iser
                                                                Senior United StatesD istrictJudge
           R e:pondent.


           JamesW .Carter,aVirginia inm ateproceeding pro K ,tilely filed a petition foram itof

    habeascorpus,pursuantto 28 U.S.C.j2254,challenging thevalidity ofhisconfnementon a
'
    probation revocation by the Roanoke City CircuitCourt. Respondentfiled a motion to dism iss,

    and Carterfailedto respond,m nkingthem atterripe fordisposition.Afterreview oftherecord,I

    grantthe m otion to dism iss, and dismissthepetition.1

                                                       1.

           In 2016,Carter'sprobation officerauthoredamajorviolation repoz.talleging Carterwas
    convicted of DUI and driving on a revoked license, and thathe had failed to reportto the

    probation office,had used alcohol,and had tested positive formarijuana and cocaine. Carter
    conceded the violations, and the Roanokè City Circuit Cotlrt revoked eight years of his

    previously suspended sentence,re-suspended six years ofthe sentence,ordered three years of

    supervised probation,and setajudgmentof$623. Carter'sappealto theCourtofAppealsof
    Virginia wastmsuccessful. He éid notfilea directappealto the SupremeCourtofVirginia.
    Carter later filed a state habeas petition based on the probation revocation, but the Suprem e

    CourtofV irginia denied relief.

           1Thisopinion om itsinternalcitations, alterations,andquotationm arksthroughoutthisopinion,tm less
    otherwisenoted.SeeUnitedStatesv.Marshall,872F.3d213,217n.6(4thCir.2017).
                                                        1
                                                II.

       Carterraises the follow ing claim s'
                                          .

       The Comm onwea1th called a witness at the revocation hearing that violated Carter's
       confrontation rights;and                 '

   2. Trialcotmselwasineffectiveforfailingto objecttothetestimony ofaprobation officer
       thatdid notknow Cm erdtuing the revocation hearing.


TherespondentacknowledgesthatCarter'spetition istim ely.

                                    111.      Standard ofR eview

       To obtain federalhabeas relief,a petitioner mustdem onstrate thathe is ççin custody in

violation ofthe Constitm ion orlawsortreaties ofthe Urlited States.'' 28 U.S.C.j 2254($.
Under28 U.S.C.j 2254(*,however,the federalhabeas cottrtmay notgrantawritofhabeas
corpusbasedon anyclaim thatastatecourtdecidedonthemeritstmlessthatadjudication:
       (1)Resttlted in a decision that was contrary to,or involved an umeasonable
          application of,clearly estabiished Federallaw,asdeterminedbytheSupreme
          Courtofthe U nited States;or                                  '
       (2)Resulted inadecisionthatwasbasedonanunreasonabledetennination ofthe
          factsin lightoftheevidencepresented in the Statecourtproceeding.

28 U.S.C.j2254(*;see also W illiamsv.Taylor,529 U.S.362,403-13 (2000). tdW here,as
here,the state court'sapplication ofgoverning federallaw ischallenged,itmustbe shown to be

notonly erroneous,butobjecti
                           ovelytmreasonable.'' Yarboroiah v.Gentry,540U.S.1,5(2003).
Under this standard,ç1a state court's determination that a claim lacks m eritprecludes federal

habeasreliefso long asfair-mindedjurists could agree on the correctness ofthe state court's
decision.'' Harrington v.Richter,562 U.S.86,101(2011). TheAEDPA standard islthighly
deferential''to both factualfindings and legalconclusions,and the petitionerbears the burden of

proof.Id.at105;Cullenv.Pinholster,563U.S.170,181(2011).

                                                 2
       A petitionerclaiming ineffective assistance ofcounselm ustsatisfy the two-pronged test

setforth in Strickland v.W ashincton,466 U.S.668 (1984). tç-l-he petitionerm ust show both
defcientperfonnance and prejudice;the two are separate and distinctelements.'' Spencerv. '
M urrav,18F.3d229,232-33(4th Cir.1994).
       Forthe firstprong,petitioherm ustshow çlthatcounselm ade errors so seriousthatcotm sel

was not functioning as the çcounsel' guaranteed the defendantby the Sixth Amendment.''

Strickland,466 U .S.at 687-88. çd-l-he proper m eastlre of attorney perform ance rem ains sim ply

reasonableness under prevailing professional norm s.'' Id. at 688. H abeas courts m aintain a

içstrong presumption'' that cotmsel's conduct fell within the Sçwide range of reasonable

professionalassistance.'' 1d.at689. Gvudicialscrutiny ofcolmsel'sperform ancem ustbellighly

deferential,''and counselis tçpermitted to setpriorities,determine trialstrategy,and pressthose

claim swith thegreatestchancesofsuccess.''ld.

       For the second prong, a petitioner m ust dem onstrate that there is a SGreasonable

probability that,butforcounsel'sunprofessionalenors,the resultofthe proceeding would have

been different.'' 1d.at694. (&A reasonableprobability isaprobability sufficientto underminethe

confidenceoftheoutcome.'' J#=.Lastly,çtarlattorney'sfailureto raiseameritlessargument(q
cannotform the basisofa successfulineffective assistance of counselclaim because the resultof

the proceeding would nothave been differenthad the attorney raised the issue.'' U nited States v.

Kimler,167 F.3d 889,893 (5th Cir.1999);see also M oorev.United States,934 F.Supp.724,
731(E.D.Va.1996).
                                    IV .   ProceduralD efault

       The U nited States Suprem e Cotu'
                                       thas long held thata state prisoner'shabeas claim s m ay

notbe entertained by a federalcourtGtwhen (1)a state courthas declined to address Ethoseq


                                               7
claimsbecausetheprisonerhad failed to meetastateproceduralrequirement,and (2)thestate
judgmentrestson independentand adequatestateprocedlzralgrotmds.''M aplesv.Thomas,565
U.S.266,280 (2012).A proceduralruleisadequateSçifitisregularly orconsistently appliedby
the state coult'' and independent ûcif it does not depend.on a federal constim tionalruling.''

Yeattsv.Angelone,166F.3d255,260(4th Cir.1999).Slaytonv.Panigan,205S.E.2d680(Va.
1974)isan adequate and independentstateprocedtlralbarthatariseswhen apetitionercould
have raised an issue attrialand on directappeal,butfailed to do so. See Vinson v.Trtze,436

F.3d412,417 (4th Cir.2006)tparricanisarladequateandindependentbar.).
       Sçlfa claim is defaulted,then petitionerm ustfailon thatclaim tmlesshe can show that

cause and prejudice orafundnmentalmiscarriageofjusticemightexcusehisdefault.'' Bellv.
True,413 F.Supp.2d 657,676 (W .D.Va.2006). The (çcause''prong requiresapetitionerto
demonstratethattherewereEiobjectivefactors,''extemaltohisdefense,whichimpededhim from
raising his claim at an earlier stage. M uzrav v.Carrier,477 U.S.478,488 (1986). The
Sûprejudice''prongrequiresapetitionertoshow thatthealleged.constimtionalviolationworkedto
his actualand substantialdisadvantage,infecting his entire trialwith error of a constitutional

magnimde. J.
           IJ-. M eanwhile, the fundamentalmiscazriage of justice exception.requires a
petitionertoprovehisactualinnocence.Schlupv.Delo,513U.S.298,339-40(1995).
       The state courtfotmd thatClaim 1wasprocedtlrally ban'
                                                           edby Panigan. Carterv.Clarke,

No.171240,slip op.at1-2 (Va.March30,2018),ECFNo.16-4 (citingParrican andbaningthe
claim tdbecausethisnon-jtzrisdiçtionalissuecouldhavebeen raised attrialand on directappeal
and, thus, is not cognizable in a petition for a wri
          .                                        t of habeas corpus''). Parrican is an
independent atld adequate bar, and Cartey has not alleged any facts dem onstrating cause and

prejudice,or a fhndamentalmiscarriage ofjustice. See Vinson,436 F.3d at4179Burketv.


                                              4
Ancelone,208F.3d 172,183 n.10 (4th Cir.2000)(reasoningthatbecausepetitionerbearsthe
btlrden toraisecauseandprejudiceand actualinnocence,acourtneednotconsidereitherifnot
asserted by petitioner). Therefore,Claim 1isprocedurallyban'
                                                           edfrom federalreview without
CXCUSC.

                                                   M erits

       In Claim 2,Carterallegesthattrialcounselwasineffective forfailing to objectto the
testim pny ofa probation officer thatdid notknow Carter dlzring the revocation hearing. The

Suprem eCourtofVirginiaconcludedthattheargllm entfailed to satisfy eitherStricklandprong:

       TheCourtrejectsthisclaim becausethereisno constitutionalrightto counselor
          .

       the concom itant rightto the effective assistance of counselwhère,as here,the
       record, including the revocation pro 'ceeding transcript, demonstrate petitioner
       conceded the violations and has not identiûed any m itigating circtunstances or
       complex reasonswhy revocation wasinappropriate and therightto cotm selwould
       have attached. W alkerv.Forbes,292 V a.417,422-25,790 S.E.2d 240,243-45
       (2016);seealsoGacnonv.Scarpelli,411U.S.778,790(1973).
Carterv.Clarke,N o.171240,slip op.at 2. The'ruling ofthe state courtw as notcontrary to,or

an unzeasonable interpretation of,federallaw,oran tmreasonabledeterm ination ofthe facts.

       Atthe threshold, i'the Suprem e Courthas consistently held that because there is no

constitutional right to counselin state post-conviction proceedings,a defendant cnnnotraise an

ineffective assistance of cotmsel claim as a result of actions occurring in post-conviction

proceedings.'' United States v.Allcood,48 F.Supp.2(1554,559 (E.D.Va. 1999) (citing
Colemanv.Thompson,501U.S.722;Gagnonv.Scarnelli,411U.S.77j(1973:.
       H ow ever, assllm ing Carter could bring an ineffective assistance claim , he still cannot

demonstrate prejudice. Even iftheprobation officerdid nottestify,the evidence ofCarter's
violations and his concessions would still have resulted in revocation of his probation.

Furthermore,he has notproffered any rnitigating evidence thatw ould have likely reduced llis


                                               5
    sentence. Therefore, he fails to show that, but for cotmsel's errors, the outcom e of the
1

    proceedingwouldhavebeen different,and Iwillgrantthem otion to dismissasto Claim 2.

                                                 V I.

          For the forejoing reasons,I grant Respondekt's motion to dismiss and dismiss the
    petition for a writ ofhabeas corpus. Based upon my finding that Petitioner has notmade the

    requisite substantialshowing ofa denialofa constimtionalrightas required by 28 U.S.C.j
    2253(c),acertificateofappealabilityisdenied.
          ENTERED this        e--day ofNovember,2018.

                                                                        '?-
                                                                       .'



                                             S        O   ITED TA TES ISTRICT JUD G E




                                                  6
